Citation Nr: 0016159	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky. 

The issue of entitlement to a permanent and total disability 
rating for pension purposes will be addressed in the remand 
at the end of this action. 

In October 1999, the veteran testified at a hearing before 
the undersigned Board Member at the Louisville, Kentucky RO.


FINDING OF FACT

The claim of entitlement for service connection for 
psychiatric disability is not plausible. 


CONCLUSION OF LAW

The claim of entitlement for service connection for 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
incurrence of a psychosis may be presumed if it is manifested 
to a compensable degree within a year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

Service medical records, including the report of a June 1976 
examination for separation, are negative for evidence of 
psychiatric disability.  Moreover, the claims folder does not 
contain any other medical evidence suggesting the presence of 
any psychiatric disability in service or until many years 
thereafter, nor does it contain any medical evidence 
suggesting that the veteran's currently diagnosed psychiatric 
disorder is etiologically related to service.  The only 
evidence linking the veteran's current psychiatric disorder 
to service is the theory advanced by the veteran himself in 
his statements and testimony; however, as a lay person, he is 
not qualified to provide medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
must conclude that the veteran's claim is not well grounded.

Since the claim is not well grounded, VA has no duty to 
assist the veteran in developing the record to support his 
claim.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d at 
1467-68.


ORDER

Service connection for psychiatric disability is denied. 


REMAND

The veteran is seeking a permanent and total rating for 
pension purposes.  The Board finds the veteran's claim to be 
well grounded in that it is at least plausible under 38 
C.F.R. § 5107(a). 

In support of his claim for a permanent and total rating for 
pension purposes, the veteran maintains that he is unable to 
work as a result of his numerous service and non-service 
connected disorders.  The Board notes that in denying the 
veteran's claim, the RO based its determination solely on VA 
outpatient reports.  Indeed, the veteran has not been 
provided a VA examination addressing the impact of his 
service and non-service connected disabilities on his ability 
to obtain and maintain substantially gainful employment.  As 
such, the veteran should be afforded an additional VA 
examination prior to final appellate review of his claim for 
a permanent and total rating for pension purposes.  

At the hearing in October 1999 before the undersigned, the 
veteran's representative raised a new issue when he related 
that he believed there was clear and unmistakable error (CUE) 
in the original December 1992 rating decision, wherein the RO 
granted service connection for the veteran's scar of the 
right ear and headaches and assigned each disability a 
noncompensable evaluation.  The veteran's representative also 
requested entitlement to service connection for a bilateral 
knee disorder and a low back disorder.  

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
his claim for a permanent and total 
rating for pension purposes.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.

2.  Thereafter, the RO should arrange for 
VA examinations of the veteran by 
physicians with appropriate expertise to 
determine the current severity of all 
chronic disorders of the veteran.  All 
necessary tests and studies, including 
any special examinations deemed 
warranted, should be conducted, and all 
findings should be reported in detail.  
Each of the examiners should comment on 
the impact of the veteran's disabilities 
on his ability to maintain substantially 
gainful employment, to include whether 
they render him unemployable.  The claims 
file must be made available to and 
reviewed by the examiners, and the 
examination reports must reflect that the 
physicians reviewed the claims file.  The 
examination reports must be typed. 

3.  Thereafter, the RO should undertake 
any other indicated development, 
adjudicate the issues of whether there 
was clear and unmistakable error in the 
December 1992 rating decision evaluating 
the veteran's service-connected scar of 
the right ear and headaches as 
noncompensable, and entitlement to 
service connection for bilateral knee 
disability and low back disability, and 
readjudicate the claim for a permanent 
and total rating for pension purposes.  
Current ratings should be assigned for 
each of the veteran's ratable 
disabilities under the VA Schedule for 
Rating Disabilities (Rating Schedule).  
Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  The evaluations assigned for the 
veteran's disabilities that can be 
considered for pension purposes should be 
combined under the combined ratings table 
of the Rating Schedule.  38 C.F.R. § 4.25 
(1999).  The RO should then consider 
whether the veteran is unemployable under 
what the Court has referred to as the 
"average person" test provided under 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 
C.F.R. § 4.15 (1999).  Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  

4.  If the benefit sought on appeal 
remains denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (1999) and the 
permanency requirement under 38 C.F.R. § 
4.17 (1999) are met, and if so, whether 
the veteran is unemployable as a result 
of what the Court has referred to as 
"lifetime" disabilities.  Brown v. 
Derwinski, 2 Vet. App. 444 (1992).

5.  If it is determined that the veteran 
does not meet the percentage requirements 
under 38 C.F.R. § 4.16, the RO should 
again consider whether the veteran 
nevertheless meets the criteria for a 
determination of "unemployability" under 
38 C.F.R. § 3.321(b)(2) (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing an explanation of its latest 
deliberations under all of the foregoing criteria of the 
"average person" and "unemployability" standards.  The 
supplemental statement of the case should contain the 
criteria of the Rating Schedule under which each of the 
veteran's ratable disabilities has been evaluated, if not 
previously provided.  The veteran and his representative 
should be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 



